Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see papers, filed on 12/7/21, with respect to claim 1 have been fully considered and are persuasive.  The Non-final rejection of 9/7/21 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a method for filling a thermoplastic container comprising a mouth, with a gasified liquid having a pressure, the method using a filling unit and comprising:
delivering a first volume of a first product in the thermoplastic container, the first volume being less than 10% of the maximum defined volume of the thermoplastic container; pressurizing the thermoplastic container with a pressurized gas at a pressure similar to the pressure of the gasified liquid to be filled, using at least one pressurization valve; filling the thermoplastic container under pressurized condition until the maximum defined volume with the gasified liquid, using the product filling valve; depressurizing the thermoplastic container using a venting valve; separating the thermoplastic container from the filling head; the resulting gasified liquid in the thermoplastic container being a mixture of the first product and the gasified liquid, as defined within the context of claim 1 along with all other claim limitations.

wherein, during delivery of the first volume of the first product, the thermoplastic container is at atmospheric pressure, as defined within the context of claim 3.

wherein a time between delivering of the first volume of the first product in the thermoplastic container and pressurizing the thermoplastic container, defined as a resident time, is between 0.1 and 5s, as defined within the context of claim 4.

wherein the first product to be delivered in the thermoplastic container is different from the gasified liquid to be filled in the thermoplastic container, as defined within the context of claim 6.

wherein the first product is at a temperature that is 5 to 10°C less than the gasified liquid, as defined within the context of claim 7.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753